

EXHIBIT A


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


THIS PROMISSORY NOTE IS SUBORDINATED TO ANY PRESENT OR FUTURE INDEBTEDNESS OWING
FROM THE COMPANY TO THE HOLDERS OF THE COMPANY’S OUTSTANDING 10% SECURED
CONVERTIBLE DEBENTURES DUE SEPTEMBER 12, 2009, AND THEIR RESPECTIVE ASSIGNS, AND
MAY BE ENFORCED ONLY IN ACCORDANCE WITH THAT CERTAIN SUBORDINATION AGREEMENT
WITH THE PURCHASERS, DATED ON OR ABOUT THE ORIGINAL ISSUE DATE.


Original Issue Date: _____________, 2008


Original Conversion Price (subject to adjustment herein): $1.25 USD


$_______________
 
10% CONVERTIBLE PROMISSORY NOTE
DUE ELEVEN MONTHS FROM ORIGINAL ISSUE DATE


THIS 10% CONVERTIBLE PROMISSORY NOTE (this “Note”) is one of a series of duly
authorized and issued 10% Convertible Promissory Notes of CyberDefender
Corporation, a California corporation, having a principal place of business at
617 West 7th Street, Suite 401, Los Angeles, CA 90017 (the “Company”),
designated as its 10% Convertible Promissory Notes due eleven months from the
Original Issue Date (the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), the principal sum of $_______________ on
the date that is eleven months from the Original Issue Date set forth above or
such earlier date as this Note is required or permitted to be repaid as provided
hereunder (the “Maturity Date”), and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note in
accordance with the provisions hereof. This Note is subject to the following
additional provisions:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:


“Bankruptcy Event” means any of the following events: (i) the Company or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (ii) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (iii) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered;
(iv) the Company or any Significant Subsidiary thereof suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (v) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (vi)
the Company or any Significant Subsidiary thereof calls a meeting of
substantially all of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (vii) the Company or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) a replacement at one time or within a
one year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).
 
 
2

--------------------------------------------------------------------------------

 
 
“Conversion Date” shall have the meaning set forth in Section 4(a) hereof.


“Conversion Price” shall have the meaning set forth in Section 4(b) hereof.


“Dilutive Issuance” shall have the meaning set forth in Section 5(b) hereof.


“Equity Conditions” Unless waived by the Holder as to a particular event (which
waiver shall apply only to such Holder), as of such event date, the following
conditions have been met: (i) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the Note Shares as are issuable to the Holder upon conversion in full of this
Note; and (ii) no Event of Default has occurred and is continuing.


“Event of Default” shall have the meaning set forth in Section 7 hereof.



“Fundamental Transaction” shall have the meaning set forth in Section 5(d)(iii)
hereof.


“Late Fees” shall have the meaning set forth in Section 2(c) hereof.


“Optional Redemption” shall have the meaning set forth in Section 6(a) hereof.


“Optional Redemption Notice” shall have the meaning set forth in Section 6(a)
hereof.


“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a) hereof.


“Original Conversion Price” shall be $1.25 USD.


“Original Issue Date” shall mean the date of the first issuance of this Note as
provided on the cover page hereof, regardless of the number of transfers of this
Note and regardless of the number of instruments which may be issued to evidence
this Note.


“Permitted Liens” means (i) Liens for taxes, assessments or other governmental
charges (including without limitation in connection with workers compensation
and unemployment insurance) that are not delinquent or which are being contested
in good faith and for which a reserve shall have been established in accordance
with GAAP, (ii) Liens of mechanics, material men, warehousemen, carriers,
landlords or other similar statutory Liens securing obligations that are not yet
due and are incurred in the ordinary course of business or which are being
contested in good faith and for which a reserve shall have been established in
accordance with GAAP, (iii) purchase money Liens to finance property or assets
of the Company or any Subsidiary of the Company acquired in the ordinary course
of business, (iv) judgment Liens not giving rise to an Event of Default, (v)
liens and securities interests to or for the benefit of holders of any Superior
Indebtedness.
 
 
3

--------------------------------------------------------------------------------

 

 
“Person” means a corporation, an association, a partnership, an organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Securities Purchase Agreement between the Holder
and the Company, pursuant to which this Note is initially purchased, as amended,
modified or supplemented from time to time in accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Secured Parties” means any Federal, state or local governmental or
quasi-governmental agencies or divisions and any lender or creditor holding a
security interest under the Uniform Commercial Code in assets and other property
of the Company.
“Superior Indebtedness” shall mean and include all present and future
indebtedness, obligations, liabilities, claims, rights and demands of any kind
which may be now or hereafter owing from the Company to any Secured Parties. The
term is used in its broadest sense and includes without limitation all
principal, all interest, all costs, attorney’s fees, all sums paid for the
purpose of protecting the Secured Parties rights in security (such as paying
insurance on collateral if the Company fails to do so), all contingent
obligations of the Company (such as a guaranty), all obligations arising by
reason of the Company’s accounts with a Secured Party (such as overdraft on a
checking account) and all other obligations of the Company to the Secured
Parties, of any nature whatsoever.


Section 2. Interest.
 
a) Payment of Interest. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of 10% per annum payable on the Maturity Date (except that, if any such
date is not a Business Day, then such payment shall be due on the next
succeeding Business Day) (each such date, an “Interest Payment Date”) and on
each Conversion Date (as to that principal amount then being converted), in (a)
the number of Note Shares equal to the aggregate unpaid and accrued interest
divided by the Conversion Price, or (b) if this Note is in default, then the
payment shall be made in cash.


 
4

--------------------------------------------------------------------------------

 

b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year and shall accrue commencing on the Original Issue Date until payment in
full of the principal sum, together with all accrued and unpaid interest and
other amounts which may become due hereunder, has been made. Interest shall
cease to accrue with respect to any principal amount converted, provided that
the Company in fact delivers the Note Shares within the time period required by
Section 4(c). Interest hereunder will be paid to the Person in whose name this
Note is registered on the records of the Company regarding registration and
transfers of Notes (the “Note Register”).
 
c) Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at the rate of 10.00% per annum (or such lower maximum amount
of interest permitted to be charged under applicable law) (“Late Fee”) which
will accrue from the date such interest is due hereunder through and including
the date of payment.


d) Prepayment. Pursuant to Section 6 hereof, the Company has the right to prepay
this Note any time with 14 days notice (the Prepayment Notice Period). The right
to convert by the Holder remains active during the Prepayment Notice Period.


Section 3.  Registration of Transfers and Exchanges.
 
a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.
 
b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.


c) Reliance on Note Register. Prior to due presentment to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.  Conversion.

a) Voluntary Conversion. At any time after the Original Issue Date and until
payment hereof in full (including interest), this Note shall be convertible into
Note Shares at the option of the Holder, in whole or in part at any time and
from time to time. The Holder shall effect conversions by delivering to the
Company the form of Notice of Conversion attached hereto as Annex A (a “Notice
of Conversion”), specifying therein the principal amount of Notes and interest
thereon to be converted and the date on which such conversion is to be effected
(a “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is received hereunder. To effect conversions hereunder, the Holder shall not be
required to physically surrender Notes to the Company unless the entire
principal amount of this Note plus all accrued and unpaid interest thereon has
been so converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount converted and the date of such conversions. The Company shall
deliver any objection to any Notice of Conversion promptly, but in no event
later than 2 Business Days of receipt of such notice. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof. Conversion Notices shall be irrevocable, except as provided
in Section 4.21 of the Purchase Agreement.
 
b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to the lower of the Original Conversion Price or the price as adjusted
subject to Section 5 herein (the “Conversion Price”).


c) Mechanics of Conversion.
 
i. Note Shares Issuable Upon Conversion. The number of shares of Note Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Note to be
converted plus all accrued and unpaid interest thereon by (y) the Conversion
Price.


ii. Delivery of Certificate Upon Conversion. Not later than 7 Business Days
after any Conversion Date, the Company will deliver to the Holder (A) a
certificate or certificates representing the Note Shares representing the number
of shares of Note Shares being acquired upon the conversion of this Note or a
portion of this Note.  


iii. Reservation of Certificates. Certificates for the Note Shares on conversion
of this Note shall be made without charge to the Holder for any documentary
stamp or similar taxes that may be payable in respect of the issue or delivery
of such certificate, provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of this Note so converted and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.
 
 
6

--------------------------------------------------------------------------------

 


Section 5. Certain Adjustments.
 
a) Stock Dividends and Stock Splits. If the Company, at any time while this Note
is outstanding: (A) shall pay a stock dividend or otherwise make a distribution
or distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Note), (B) subdivide outstanding shares of Common Stock into a
larger number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
b) Subsequent Equity Sales. If the Company, at any time while this Note is
outstanding, shall offer, sell, grant any option to purchase or offer, sell or
grant any right to re-price its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or Common Stock Equivalents entitling any Person to acquire
shares of Common Stock, at an effective price per share less than the then
Conversion Price (“Dilutive Issuance”), except for an Exempt Issuance, as
adjusted hereunder (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which is issued in
connection with such issuance, be entitled to receive shares of Common Stock at
an effective price per share which is less than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price),
then the Conversion Price shall be multiplied by a fraction of which the
denominator shall be the number of shares of Common Stock issued and outstanding
immediately prior to such Dilutive Issuance plus the number of additional shares
of Common Stock offered for subscription or purchase in connection with such
Dilutive Issuance, and of which the numerator shall be the number of shares of
Common Stock issued and outstanding immediately prior to such Dilutive Issuance
plus the number of shares which the aggregate offering price of the total number
of shares so offered (assuming delivery to the Company in full of all
consideration payable upon exercise of such rights, options or warrants) would
purchase at the Conversion Price


c) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock outstanding as of a
given date shall be the sum of the aggregate number of issued and to be
converted shares of Common Stock (excluding treasury shares, if any)
outstanding.
 
 
7

--------------------------------------------------------------------------------

 
 
d) Notice to Holders.


i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any of this Section 5, the Company shall promptly mail to the Holder
a notice setting forth the Conversion Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.
 
ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Note, and shall cause
to be mailed to the Holder at the Holder’s last address appearing on the stock
books of the Company, at least 20 calendar days prior to the applicable record
or effective date hereinafter specified, a notice stating (x) the date on which
a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder is
entitled to convert this Note during the 20-day period commencing the date of
such notice to the effective date of the event triggering such notice.
 
 
8

--------------------------------------------------------------------------------

 

iii. Fundamental Transaction. If, at any time while this Note is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person where the Company is not the surviving corporation, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Note Share that would have been issuable upon such conversion absent
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder's right to convert such Note into Alternate
Consideration. The Company will utilize its best efforts to ensure that terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that this Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. Failure to obtain such terms by the
Company shall not cause an Event of Default and the Holder shall then be
required to convert in accordance with the terms of the Fundamental Transaction.
 
iv. Exempt Issuance. Notwithstanding the foregoing, no adjustment will be made
under this Section 5 in respect of an Exempt Issuance.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6. Redemption and Forced Conversion.

(a) Optional Redemption at Election of Company. Subject to the provisions of
this Section 6, at any time after the Original Issuance Date, the Company may
deliver a notice to the Holder (an “Optional Redemption Notice” and the date
such notice is deemed delivered hereunder, the “Optional Redemption Notice
Date”) of its revocable election to redeem this Note, for an amount, in cash,
equal to the Optional Redemption Amount on the 60th day following the Optional
Redemption Notice Date (such date, the “Optional Redemption Date” and such
redemption, the “Optional Redemption”). The Optional Redemption Amount is equal
to the sum of the un-converted principal balance outstanding plus the aggregate
accrued interest payable outstanding on the Optional Redemption Date and is due
in full. The Company may only effect an Optional Redemption if during the period
commencing on the Optional Redemption Notice Date through to the Optional
Redemption Date, each of the Equity Conditions shall have been met. If any of
the Equity Conditions shall cease to be satisfied at any time during the
required period, then the Holder may elect to nullify the Optional Redemption
Notice by notice to the Company within three (3) Business Days after the first
day on which any such Equity Condition has not been met (provided that if, by a
provision of the Transaction Documents the Company is obligated to notify the
Holder of the non-existence of an Equity Condition, such notice period shall be
extended to the third Business Day after proper notice from the Company) in
which case the Optional Redemption Notice shall be null and void, ab initio. The
Company covenants and agrees that it will honor all Conversion Notices tendered
from the time of delivery of the Optional Redemption Notice through the date all
amounts owing thereon are due and paid in full.


(b) Redemption Procedure. The payment of cash pursuant to an Optional Redemption
shall be made on the Optional Redemption Date. If any portion of the cash
payment for an Optional Redemption shall not be paid by the Company by the
respective due date, interest shall accrue thereon at the rate of 15% per annum
(or the maximum rate permitted by applicable law, whichever is less) until the
payment of the Optional Redemption Amount plus all amounts owing thereon is paid
in full. Alternatively, if any portion of the Optional Redemption Amount remains
unpaid after such date, the Holders subject to such redemption may elect, by
written notice to the Company given at any time thereafter, to invalidate
ab initio such redemption. The Holder may elect to convert the outstanding
principal amount of this Note pursuant to Section 4 prior to actual payment in
cash for any redemption under this Section 6 by fax delivery of a Notice of
Conversion to the Company.
 
Section 7. Events of Default.


a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


 
10

--------------------------------------------------------------------------------

 

i. any default in the payment of (A) the principal of amount of this Note, or
(B) interest (including Late Fees) on, or liquidated damages in respect of, this
Note, in each case free of any claim of subordination, as and when the same
shall become due and payable (whether on a Conversion Date or the Maturity Date
or by acceleration or otherwise) which default, solely in the case of an
interest payment or other default under clause (B) above, is not cured, within
15 Business Days;


ii. the Company shall fail to deliver certificates representing Note Shares
issuable upon a conversion or redemption hereunder that comply with the
provisions hereof prior to the 15th Business Day after such shares are required
to be delivered hereunder, or the Company shall provide written notice to the
Holder, including by way of public announcement, at any time, of its intention
not to comply with requests for conversion or redemption of this Note in
accordance with the terms hereof;


iii. the Company shall fail to have available a sufficient number of authorized
and unreserved shares of Common Stock to issue to the Holder upon a conversion
hereunder;


iv. the Company shall materially fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of the
Transaction Documents to which the Holder is a party, and such failure or breach
shall not, if subject to the possibility of a cure by the Company, have been
remedied within 30 calendar days after the date on which written notice of such
failure or breach shall have been given;


v. the Company shall purchase more than a de minimis number of Common Stock
Equivalents (not including a redemption of this Note hereunder);


vi. there shall have occurred a Bankruptcy Event;



b) Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the full principal amount of this Note, together with interest and
other amounts owing in respect thereof, to the date of acceleration shall
become, at the Holder’s election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the eventual acceleration of this Note, the interest rate on this Note shall
accrue at the rate of 15% per annum, or such lower maximum amount of interest
permitted to be charged under applicable law. When this Note shall have been
paid in full in accordance herewith, the Holder shall promptly surrender this
Note to or as directed by the Company. The Holder need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Note holder until such time, if any, as the full payment
under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 8. Miscellaneous.
 
a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered either personally, by facsimile or
sent by a nationally recognized overnight courier service, addressed to the
Company at the address set forth above, facsimile number 213.947.1914, Attn:
Chief Executive Officer or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holder delivered in accordance
with this Section, with any fax delivery followed up by overnight delivery
service. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile or sent by a nationally recognized overnight courier service
addressed to the Holder at the facsimile telephone number or address of the
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, then at the principal place of business of the
Holder, if any. Any notice or other communication or deliveries hereunder shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) if personally delivered, upon actual receipt
by the party to whom such notice is required to be given.
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal and interest of this Note at the time,
place, and rate, and in the coin or currency, herein prescribed. This Note is a
direct debt obligation of the Company. This Note ranks pari passu with all other
Notes now or hereafter issued under the terms set forth herein.


c) Subordinated Security Interest. This Note is a general obligation of the
Company and is specifically subordinate in all ways to any Superior Indebtedness
now or hereafter created, issued made or outstanding, to or held by any Secured
Parties. The Holder specifically agrees to provide such additional documentation
as any of such Secured Parties shall reasonably believe may be necessary to
protect, defend or perfect such secured status.
 
 
12

--------------------------------------------------------------------------------

 

d) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note (as adjusted for any conversions) so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Note, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.


e) Governing Law. Any and all actions brought by the Company or Holder under
this Note shall be brought in the state or federal courts located in the City of
Los Angeles, California If either party shall commence an action to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action after obtaining a final, non-appealable judgment shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.


f) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.
 
g) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.
 
h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
13

--------------------------------------------------------------------------------

 


i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


j) Amendment. This Note may be modified or amended or provisions hereof waived
with the written consent of the Company and the Holder(s) of at least 51% of the
then outstanding principal amount of all of the Notes.


*********************
 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this 10% Convertible Promissory Note
to be duly executed by a duly authorized officer as of the date first above
indicated.


CYBERDEFENDER CORPORATION


By:
    
Gary Guseinov
 
Chief Executive Officer

 
 
15

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the 10% Convertible
Promissory Note of CyberDefender Corporation, a California corporation (the
“Company”), due eleven months from the Original Issue Date thereof, into
________ Note Shares, no par value per share (the “Note Shares”), of the Company
according to the conditions hereof, as of the date written below. If shares are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith. No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any.


Conversion calculations:   


Date to Effect Conversion: _______________________


Principal Amount of Note(s) to be converted: $ ___________


Note Shares issuable:___________


Interest Payment shares issuable:_______


Total shares issuable:________________
 
Signature: ___________________________
 
Name:
 
Address:


 
16

--------------------------------------------------------------------------------

 
 